                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

DUNHAM RUBBER &                                )
BELTING CORPORATION,                           )
                                               )
                   Plaintiff,                  )
                                               )   CASE NO. 1:20-cv-00440-TWP-MJD
        v.                                     )
                                               )
PAYCHEX INSURANCE AGENCY,                      )
INC. and LANCE P. LITTLE,                      )
                                               )
                   Defendants.                 )

                                  ORDER DISMISSING LAWSUIT

        The Court, having considered the Joint Stipulation of Dismissal submitted by all parties to

this cause, finds that the Stipulation should be approved.

        IT IS THEREFORE ORDERED that this action is dismissed against Paychex with

prejudice, and against Little without prejudice, with the parties to bear their own costs, including

attorneys' fees.



               Date: 6/22/2020

                                                    ________________________
                                                    Hon. Tanya Walton Pratt, Judge
                                                    United States District Court
                                                    Southern District of Indiana




Distribution:
Distributed to all counsel of record through
the Court’s CM/ECF system.
